Name: 77/772/EEC: Commission Decision of 23 November 1977 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural policy;  agricultural structures and production; NA
 Date Published: 1977-12-15

 Avis juridique important|31977D077277/772/EEC: Commission Decision of 23 November 1977 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic) Official Journal L 320 , 15/12/1977 P. 0050 - 0050COMMISSION DECISION of 23 November 1977 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic) (77/772/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC (2), and in particular Article 18 (3) thereof, Whereas on 27 June, 10 August and 6 September 1977 the Government of the Kingdom of Denmark forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC; - the Ministry of Agriculture order No 192 of 12 May 1977 amending the order concerning incentives for farm modernization, - the Ministry of Agriculture order No 193 of 12 May 1977 amending the order concerning aids to encourage the keeping of accounts on farms, - the Ministry of Agriculture order No 387 of 7 July 1977 amending the order concerning incentives for farm modernization, - the Ministry of Agriculture order No 361 of 28 June 1977 amending the order concerning aids to encourage the keeping of accounts on farms; Whereas pursuant to Article 18 (3) of Directive 72/159/EEC, the Commission must decide whether, having regard to the abovementioned provisions, the existing provisions in the Kingdom of Denmark for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 72/159/EEC; Whereas the EAGGF has been consulted on the financial aspects; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to Ministry of Agriculture orders No 192 and No 193 of 12 May 1977, Ministry of Agriculture order No 387 of 7 July 1977 and Ministry of Agriculture order No 361 of 28 June 1977, the provisions for the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC, as set out in Commission Decision 75/316/EEC, continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 23 November 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19.